Case 1:17-cr-20832-DPG Document 72 Entered on FLSD Docket 05/12/2020 Page 1 of 3



                                       Juan C Ramon Jr.
                                      201 W Riverbend Dr
                                       Sunrise FL 33326
                                        (305) 772-8030
                                   Jcramon1986@gmail.com




  Honorable Judge Darrin P. Gayles
  Wilkie D. Ferguson, Jr. United States Courthouse
  400 North Miami Avenue
  Room 11-1
  Miami, Florida 33128
  (305) 523-5170

                                           5/10/2020

                      Re:    Juan Carlos Ramon, Inmate No. 16662-104
                             United States v. Juan Carlos Ramon-Iturralde
                             Case No.: 17-20832-CR-Gayles
                             Southern District of Florida

  Dear Honorable Judge Gayles:
        My name is Juan Carlos Ramon Jr. and I am writing on behalf of Juan
  Carlos Ramon Sr., my father, an inmate at FCI Butner Low (Inmate No. 16662-
  104). My Dad has now served half of the two (2) year sentence previously imposed
  by you in the above referenced case.
          We are no longer represented by an attorney, and, I respectfully request this
  letter be considered as a pro se Motion for Compassionate Release on behalf of
  my father in accordance with Program Statement 5050.49, Compassionate
  Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §
  3582(c)(1)(A).
        At this time, we have exhausted our administrative remedies. The beginning
  of April 2020 I sent the Warden at Butner the same letter I sent you last month
  seeking my father’s Compassionate Release; below are tracking numbers and
  receipt confirmation.
        Separately, my father has talked to his case manager, counselor, and, other
  BOP personnel at Butner about his request for Compassionate Release. My Dad
  was told the Warden/BOP denied his request for compassionate release, they have
  told my Dad as individuals they do not oppose Compassionate Release and
Case 1:17-cr-20832-DPG Document 72 Entered on FLSD Docket 05/12/2020 Page 2 of 3




  encouraged him to now pursue his request directly with the courts. As of now,
  between inmates and facility personal, there are over 400 confirmed cases where
  my father is located.
         I also spoke with the Assistant United States Attorney, Fredric Shadley, who
  has been very gracious in his several conversations with me. He has told me that
  his office position is that these requests are best left up to the judge.
         On September 24, 2018, my father, Juan Carlos Ramon-Iturralde suffered a
  major, life-threatening and life-changing, cardiac episode. He expired more than
  once during the attempts to save his life. Fortunately, for the sake of my life as
  well as my son's and my young brothers lives, his medical team was able to revive
  him. It has been a difficult journey for him to try to regain some quality of life.
         On March 26, 2019, my father, Juan Carlos Ramon-Iturralde, was sentenced
  to serve a two-year prison sentence to be followed by a year of supervised release.
  He has never been convicted of a violent crime and, any charges relating to
  violence were misunderstandings that were later dropped, as explained by his
  attorney. My father is a religious man who, throughout my life, has been known to
  everyone as a dependable source of strength for family and friends. The thought
  that he could find himself alone in a desperate situation and, we could lose him
  before our arrival is unbearable.
         My father's health at the present time is very delicate. According to his
  medical team, it is crucial to his health to continue the drug therapy and be closely
  monitored since he suffered severe damage and loss of function to a portion of his
  heart. Despite whatever legal situations he has found himself in, relating to this
  case or past misunderstandings, he has always complied with his court obligations.
         Thank you very much for your consideration. I pray you will grant this
  motion so that he may go home and be with me and our family for what time he
  has left.


  Respectfully Submitted,
  Juan C Ramon Jr.
Case 1:17-cr-20832-DPG Document 72 Entered on FLSD Docket 05/12/2020 Page 3 of 3



  cc:   Assistant U.S. Attorney
        Frederic Shadley
        99 NE 4th Street
        Miami, FL 33132
        305-961-9349
        frederic.shadley@usdoj.gov



        Sent via email and certified mail:

        TRACKING# 70192970000070647038




  Tracking Number: 70190160000005618185


  Your item was delivered to the front desk, reception area, or mail room at 12:05 pm on
  April 6, 2020 in MIAMI, FL 33128.

  Tracking Number: 70190160000005618192


  Your item was picked up at a postal facility at 8:07 am on April 6, 2020 in BUTNER, NC
  27509.
